 510DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDLincoln Hills Nursing Home, Inc. and James Tin-dall. Case 25-CA-13954April 19, 1988SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSBABSON AND CRACRAFTOn February 21, 1984, the Board issued its Deci-sion and Order in the instant proceeding,1 adoptingAdministrative Law Judge Lowell Goerlich's fmd-ing, inter alia, that the Respondent's decision to layoff James Tindall violated Section 8(a)(3), (4), and(1) of the Act. The layoff was found to violateboth Section 8(a)(3) and Section 8(a)(4) of the Actbecause it was in part a result of a continuation ofdiscrimination found in an earlier Board case2 (i.e.,the Respondent's elimination of one full-time main-tenance position for antiunion reasons) and in part,based on the Respondent's antipathy toward Tin-dall because of adverse testimony that he had givenin that earlier case. The Board also adopted thejudge's recommended Order requiring the Re-,spondent to offer Tindall reinstatement and back-pay. Thereafter, the Board petitioned the UnitedStates Court of Appeals for the Seventh Circuit forenforcement of its Order.On August 29, 1986, the court issued an unpub-lished opinion, upholding the Board's fmding withrespect to the Respondent's unlawful motives forlaying off Tinda11.3 The court noted, however, thata significant policy question was raised by the Re-spondent's exceptions before the Board•"that Tin-dall deliberately lied on material issues [in his testi-mony in an earlier unfair labor practice proceedingbefore Judge Wagman], thereby disqualifying him-self from further employment"•and by the sugges-tion in the Board's brief to the court to the effectthat the Board might, in its discretion, deny Tindallthe usual remedy of reinstatement and backpay insuch circumstances. Because the Board's decisiondid not address the matter of whether Tindall gavedeliberately false testimony and how that testimonyshould affect his reinstatement and backpay, thecourt denied enforcement and remanded the pro-ceeding to the Board so it could expressly pass onthe policy question.On April 1, 1987, in accordance with the court'sremand, the Board issued an Order (unpublished)1 268 NLRB 996.2 266 NLRB 740 (1983)2 The court also found that the Respondent's assertion that Tindall'stestimony had nothing to do with his layoff and that the Respondentwould recall Tindall if Alvey left foreclosed any claim that Tindall wasdischarged because he liedremanding this proceeding to Administrative LawJudge Leonard M. Wagman, who in the proceed-ing before him had heard Tindall's testimony andmade credibility findings on it. Judge Wagman wasdirected to make an initial determination of thenature' of Tindall's testimony in that earlier pro-ceeding and its implications for the reinstatementand backpay remedy in the instant proceeding.On May 26, 1987, Judge Wagman issued the at-tached supplemental decision in this proceeding.Thereafter, the Respondent filed exceptions and asupporting brief, and the General Counsel filed lim-ited cross-exceptions and an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the supplemental deci-sion and the record in light of the exceptions andbriefs4 and has decided to affirm the judge's rul-ings, fmdings, and conclusions and to adopt therecommended Order.5ORDERThe -National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, LincolnHills Nursing Home, Inc., Tell City, Indiana, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the Order.4 The Respondent's request for oral argument is denied as, m our opin-ion, the record in this case, including the exceptions and briefs, adequate-ly presents the issues.5 We accordingly reaffirm the Order as originally reported at 268NLRB 996 (1984).In accordance with our decision in New Horizons for the Retarded, 283NLRB 1173 (1987), interest on and after January 1, 1987, shall be com-puted at the "short-term Federal rate" for the underpayment of taxes asset out m the 1986 amendment to 26 U.S.C. † 6621. Interest on amountsaccrued prior to January 1, 1987 (the effective date of the 1986 amend-ment to 26 U.S.C. † 6621), shall be computed in accordance with FloridaSteel Corp., 231 NLRB 651 (1977).Cornele A. Overstreet, Esq., for the General CounselHoward E. Cole, Esq. (Beverly Enterprises), of Pasadena,California, for the Respondent.James Tindall, of Tell City, Indiana, pro se, for theCharging Party.SUPPLEMENTAL DECISIONLEONARD M. WAGMAN, Administrative Law Judge.On 1 April 1987 the Board issued its Order remandingthis proceeding to me for determination of whetherJames Tindall, in his testimony before me in an earlierprooceding, 266 NLRB 740 (1983), enfd. 735 F.2d 1367(7th Cir. 1984), had deliberately given false testimonyand is so, what effect the Board should give that circum-stance in determining Tindall's entitlement to reinstate-ment and backpay in the instant proceeding. The Boardfound in the instant case that the Respondent had laid288 NLRB No. 60 LINCOLN HILLS NURSING HOME511Tindall off in violation of Section 8(a)(4), (3), and (1) ofthe Act. The Board's Order required that Respondentoffer reinstatement to Tindall and make him whole bypaying backpay to himAfter carefully reviewing James Tindall's testimonybefore me in the previous case, recalling Tindall's de-meanor as he testified in that proceeding, and on consid-eration of the General Counsel's timely filed brief, Imake the followingFINDINGS OF FACTA. BackgroundIn the earlier case, James Tindall testified in support ofallegations that the Respondent had violated Section8(a)(1) and (3) of the Act, by warning Tindall to stayaway from employee Ralph Alvey and by refusing to re-instate Alvey to full-time employment because Alveysupported the Union and participated in an economicstrike. Tindall's testimony before me covered approxi-mately 140 pages of transcript. The small portions ofTindall's testimony I did not credit, and which I haveconsidered, pertained to some conversations betweenTindall and the Respondent's administrator, Roger Am-brose. Tindall did not benefit from either the reinstate-ment or the make-whole provisions in the earlier order.B. James Tindall's False TestimonyTindall's false testimony, if believed, would have sup-ported the allegation that the Respondent in the earliercase had withheld full-time employment from employeeAlvey for union reasons and, thus, had violated Section8(a)(3) and (1) of the Act. On direct examination, in thatearlier case, James Tindall testified that in June or July1978, in a conversation with Respondent's administrator,Roger Ambrose, he requested Ralph Alvey's recall fromlayoff to help with maintenance work. According to Tin-dall, Ambrose replied that he was not going to recallAlvey because of Alvey's affiliation with the Union. Tin-dall also asserted that Ambrose said that he wouldsooner contract out the maintenance work than recallAlvey. According to Tindall, 2 to 4 weeks after this con-versation, he and Ambrose had a similar conversation.Tindall's direct testimony also included an account ofseveral other conversations with Ambrose, during thestrike in April or May 1977. In those exchanges, Am-brose complained that during contract negotiationsAlvey, who was a member of the Union's bargainingcommittee, had talked to Ambrose "like a dog." This tes-timony, if credited, would add further evidence of hostil-ity toward Alvey's union activity.Cross-examination showed glaring inconsistences be-tween Tindall's testimony on direct examination and hispretrial affidavit. Twice in his pretrial affidavit, dated 5March 1980, Tindall had told of a conversation withAmbrose in which Alvey's possible recall had been dis-cussed. On cross-examination, Tindall conceded that onthe first page of his affidavit he had stated that Ambrosehad told him that Respondent would not recall Alveyfor full-time employment because it "didn't have enoughmoney to pay two men full time." At a second point inhis affidavit, Tindall stated that on another occasion,Ambrose had said he would not rehire Alvey "becauseof the money situation." When pressed to explain the in-consistency between his testimony before me and the af-fidavit, Tindall seemed uneasy as he answered: "At thetime, I may not have remembered to have told [theBoard agent] that." A few minutes later, Tindall contra-dicted himself when he testified that he had never for-gotten the contents of his conversations with Ambroseabout the Union and Alvey. Tindall's testimony leavesunexplained why he did not contact the Board's Region-al Office and repair the claimed inadvertencies.A substantial change in Tindall's recollection beforeme, in comparison with the content of his pretrial affida-vit, persuaded me that the omissions form his affidavitwere not inadvertent. For in his 1980 affidavit, Tindalldeclared that he "didn't understand why Alvey wasn'tput on full time." Yet, 1 year later, before me, he testi-fied that in 1978, after talking to Ambrose, he knew thatAlvey was not on full time because he supported theUnion.One more sample of testimony on cross-examinationreinforced my impression that Tindall was adding antiun-ion content to Ambrose's remarks about Alvey's recall.First, Tindall denied ever telling Alvey that Respondenthad not recalled him to full-time employment because ofhis union activity. Two questions later, Tindall concededthat he had informed Alvey of Ambrose's remarks.When asked: "When did you tell Mr. Alvey about that?"Tindall replied: "Let's see. I don't remember just exactlythe date when it was I started talking to Mr. Alveyabout what was going on for fear of my own job."Tindall's substantial inconsistency, his reluctance toprovide even an approximate time for his asserted reportto Alvey, and his hesitant response to the last questioncaused me to doubt seriously that Tindall had ever toldAlvey of Ambrose's asserted remarks. Further, this lapsein Tindall's testimony reinforced my conclusion that hehad never heard the alleged incriminating remarks. Thisepisode, together with the factors recited above, havenow convinced me that the portion of Tindall's testimo-ny that added antiunion motivation to AmbroSe's re-marks regarding Alvey's recall was a deliberate fabrica-tion.I have also rejected Tindall's testimony that Ambrosecomplained to him about Alvey's conduct at the bargain-ing table. In my view, this assertion, which was absentfrom Tindall's affidavit, was part of his deliberate effortto put words in Ambrose's mouth.Except for his attempt to embroider Ambrose's re-marks to him, Tindall otherwise impressed me a a credi-ble witness. I therefore accepted the remainder of his tes-timony in 266 NLRB 740 (1983), enfd. 735 F.2d 1367(7th Cir. 1984).Analysis and ConclusionsThe issue presented here is whether Tindall by deliber-ately and knowingly giving false testimony in the earliercase, lost his entitlement to reinstatement and backpay inthe instant proceeding. Respondent takes the positionthat Board policy requires withholding reinstatement andbackpay from Tindall. The General Counsel argues that 512DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDas Tindall did not deliberately give false testimonybefore me, Board policy would allow him to enjoy thereinstatement and backpay that the Board has ordered inthe instant case. For the reasons stated below, I agreethat under Board policy Tindall's false testimony did notimpair his entitlement to reinstatement and backpay inthis case.There is a strong suggestion in Board case law thatemployees who suffer loss of employment because theydeliberately and knowingly gave false testimony againsttheir employer are not entitled to the Act's protection.See Big Three Industrial Gas Co., 212 NLRB 800, 803(1974), enfd. 572 F.2d 1404 (5th Cir. 1975). Nevertheless,I have found no controlling Board precedent to guideme in the instant case, where the employee's deliberateand knowing lies did not cause his loss of employment,which was found in this case to be violative of Section8(a)(1), (3), and (4) of the Act.However, I have found guidance in cases involvingfalse testimony in circumstances analogous to thosebefore me here. In Service Garage, 256 NLRB 931 (1981),the Board rejected a discriminatee's deliberately andwillfully false testimony about his age as ground forwithholding his resinstatement and backpay. The Boardfound that the discriminatee's intentional falsehood hadno impact on the Board's unfair labor practice findingsand conclusions. The Board concluded that the discri-minatee by this lie had not abused the Board's unfairlabor practice proceedings, and thus had not forfeited theremedy. Service Garage, supra.The Board's current policy toward discriminatees whointentionally conceal earnings from employment duringtheir backpay periods also provides some help in resolv-ing the issue before me. In American Navigation Co., 268NLRB 426, 427 (1983), the Board announced "that dis-criminatees found to have willfully concealed from theBoard their interim employment will be denied backpayfor all [calendar] quarters in which they engaged in theemployment so concealed."In explaining this policy, the Board called attention toSection 10(c) of the Act which authorizes the Board toremedy unfair labor practices by "affirmative action, in-cluding reinstatement of employees, with or without back-pay, as will effectuate the policies of the Act [emphasisadded]." Ibid. Reflecting on the Supreme Court's inter-pretation of that section, in Phelps Dodge Corp. v. NLRB,313 U.S. 177 (1941), and in Shepard v. NLRB, 459 U.S.344 (1983), the Board declared that the test it was apply-ing was whether withholding backpay in whole or inpart effectuates the policies of the Act. American Naviga-tion Co., 268 NLR13 at 427.The Board went on to apply the test by consideringtwo matters. The first was the respondent's "liability forthe consequences of its unlawful conduct." The secondwas "the Board's administration of its compliance pro-ceedings consistent with the public interest." Id. at 428.Applying these principles to the facts of American Navi-gation Co., the Board denied backpay for the third andfourth quarters of 1979, on the ground that the discrimin-atee concealed employment that apparently occurredduring both quarters. The Board awarded backpay forthe remaining two calendar quarters for which net back-pay was due. Id. at 429. In the Board's view, this resultdenied a windfall to the discriminatee, discouragedothers from abusing the Board's process, and requiredthe Respondent to suffer the consequences of its unfairlabor practice. Id. at 428.Applying the Board policy expressed in AmericanNavigation Co., supra at 427-428, to the instant case, Ihave considered the Respondent's liability for remedyingits violations of Section 8(a)(4), (3), and (1) of the Act,1and the Board's administration of its unfair labor practiceproceedings "consistent with the public interest." Seealso Big Three Industrial Gas Co., supra at 803; and IowaBeef Packers, 144 NLRB 615, 622 (1963), enf. denied inpertinent part 331 F.2d 176, 185 (8th Cir. 1964). If Tin-dall had deliberately given false testimony in the instantunfair labor practice proceeding, in which he has a bene-ficial interest, the purpose of the Act might better beserved by depriving him of reinstatement and backpay,notwithstanding a finding that his loss of employment re-sulted from conduct violative of the Act. However, thatwould effectuate the policies of the Act in this case.Here, Tindall's deliberate false testimony did not enti-tle Respondent to escape liability for violating the Act.For, Tindall's false testimony played no part in theBoard's conclusion that Respondent had violated Section8(a)(4), (3) and (1) of the Act by laying him off. Indeed,Judge Lowell Goerlich found Tindall to be a crediblewitness in the instant proceeding. Thus, it cannot be saidthat Tindall abused the Board's unfair labor practice pro-ceedings for his own benefit.Nor did Tindall stand to gain personally from his falsetestimony before me in the earlier case. None of the vio-lations found in that case entitled Tindall to receive anyremedial benefit.Moreover, his deliberately false testimony was of littlemoment. It constituted a very small part of his otherwise ,credible testimony and played no part in the outcome ofthat case.In sum, I find that Tindall's deliberately false testimo-ny before me in the earlier case was not sufficient to de-prive him either backpay or reinstatement in the instantcase. Were I to deny him these remedies, I would beproviding Respondent "with an unjustified windfall and. . . [permitting] it to avoid the consequences of its un-lawful conduct for no useful purpose." American Naviga-tion Co., 268 NLRB at 428. In short, I find that thepublic interest in vindicating the Act here outweighs theevil to be contemplated from Tindall's insignificant tres-pass on the truth.CONCLUSION OF LAWNotwithstanding that James Tindall deliberately andknowingly testified falsely before me in 266 NLRB 7401 In Clayton-Willard Sales, 126 NLRB 1325, 1326-1327 (1960), theBoard has recognized that:The remedy of reinstatement and backpay is not a private right,but a public right granted to vindicate the law against one who hasbroken it Its object is to discourage discharges of employees con-trary to the statute and thereby vindicate the policies of the NationalLabor Relations Act. The statute authorizes separation orders, not inthe interest of the employees, but m the interest of the public Theyare not private rewards operating by way of penalty or of damages. LINCOLN HILLS NURSING HOME513lations Board's Order issued in this case on 21 February1984. In complying with that Order, Respondent shalloffer James Tindall immediate employment and, if hisprevious job is no longer available, Respondent shalloffer to him a substantially equivalent position, shallmake him whole for any loss of wages he may have suf-fered by reason of the Respondent's unlawful conduct,plus interest, and shall expunge from its files any refer-ence to Tindall's unlawful layoff, and inform him in writ-ing that this has been done and that evidence of his un-lawful layoff will not be used as a basis for future per-sonnel actions against him.3(1983), enfd. 735 F.2d 1367 (7th Cir. 1984), I fmd that heis entitled to reinstatement and backpay as the Boardheretofore ordered in the instant case.From these findings of fact and conclusion of law, andmy assessment of James Tindall's testimony in 266NLRB 740 (1983), enfd. 735 F.2d 1367 (7th Cir. 1984), Iissue the following recommended2ORDERThe Respondent, Lincoln Hills Nursing Home, TellCity, Indiana, its officers, agents, successors, and assigns,shall comply in all respects with the National Labor Re-2 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided m Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.3 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."